Honorable F. T. Graham         opinion No. C- 504
Criminal District Attorney
Cameron County                 Re:   Whether those county clerks
Brownsville, Texas                   now incumbent are required
                                     during their current terms
                                     to bring themselves and
                                     their respective staffs
                                     under the provisions of
                                     Article 1937, Vernon's Civil
                                     Statutes, as amended by
                                     House Bill 125, Acts of the
Dear Mr. Graham:                     59th Legislature, 1965.

          You have inquired as to whether those county clerks
now incumbent are required during their current terms to bring
themselves and their respect,ivestaffs under the provisions of
Article 1937, Vernon's Civil :Statutes,as amended by House Bill
125, Acts of the 59th Legislature, 1965.

          The amended Article 1937, which under Section 39,
Article III of the Texas Constitution becomes effective on
August 30, 1965, 90 days after the adjournment of the 59th
Legislature, prwiaes in patt:

          "Section 1.    Each aounty ,clerk shall, before
     entering uEon the   duties of his office, give bond
     . . _.LandJ shall   also take and subscribe the of-
     ficial oath which   shall be endorsed on the bond . . .

          "Section 2. . 4 .'Qch deputy-and each em-
     pl~oyeeshall be covered funder'bong for the same
     conditions and in the same amount as the county
     clerk . . .'I

          Those clerks ,now in office are bonded pursuant to the
requirements of Article 1937 as it stood prior to amendment. The
legislature has failed to prwide that the bonds of those now
incumbent should be increased to the new minimum rates set forth
                                -2380-
                                                              .




Hon. F. T. Graham, page 2 (C-504 )



in the amended Article 1937. The provisions of Section 1 are
by their clear and unambiguous terms limited to the county clerk
when qualifying for his office. There is. however, authority
under Article 6002, Vernon's Civil Statutes, for those counties
wishing to require increased bond of him. Said Article provides:

          "When the coavnissionerscourt becomes satis-
     fied that the bond of any county officer which
     has been approved by said court is from any cause
     insufficient, they shall require a new bond or
     additional security to be given. Said court
     shall cause said officer to be cited to appear
     at a term of their court not less than five days
     after service, and shall take such action as they
     deem best for the public interest, and their de-
     cision shall be final and no appeal shall lie
     therefrom."

          In the absence~,ofan action by the commissioners court
pursuant to Article 6002, it is our opinion that there is nothing
in Article 1937 which would automatically require the county
clerk to bring his bond up to meet the new minimum requirements.
There is a well settled policy,against judicial findings of
abrupt breaks or changes in the law unless the legislature has
clearly indicated that such was intended. Adams v. Rockwall
County. 280 S.W. 759 (Tex.Comm.App. 1926). ,You are therefore ad-
vised that unless the commissioners court acts under Article 6002
to require him to do so, the county clerk now incumbent need not
increase his bond. However, he will continue to be required to
keep his bond at the level required of him upon entering office
for his current term. Where the legislature has simultaneously
repealed and re-enacted a statute, it will be presumed that the
original statute continues in force until such,time as the act
as re-enacted becomes effective or operative. McMullen v. Guest,
6 Tex. 275 (1851): Handel v. Elliott, 60 Tex. 145 (1883). This
presumption should be espec,iallystrong in the instant case where
the requirements of the new statute are more stringent than those
of the old.

          You are further advised that the coverage of Section 2
of Article 1937 as amended, would not, by the clear terms of such
section, become operational independently'of Section 1. There-
fore, so long as the county clerk is not brought within the
                              -2381-
Hon. F. T. Graham, page 3 (C-504 )



coverage of Section 1 of the amended act, his subordinates will
not come within the coverage of Section 2.

          Neither does Section 3 of Article 1937, which provides
how the bonds set forth in the first two sections will be pay-
able, make any requirement independently of the first two sec-
tions.

          We are enclosing herewith our recent Opinion C-506
which fully answers your third question.

                            SUMMARY

             Those county clerks now incumbent are not
        required during their current term of office
        to bring themselves and their respective staffs
        under the provisions of Article 1937, Vernon's
        Civil Statutes, as amended by House Bill 125,
        Acts of the 59th Legislature, 1965.

                                       Yours very truly,

                                       WAGGONER CARR
                                       Attorney General




                                                Craddock, Jr.
LC:ra                                     Assistant

APPROVED:
OPINION COMMITTEE

W. 0. Shults, Chairman
Sohn Banks
Kerns Taylor
Pat Bailey
Ralph Rash

APPROVED FOR THE ATTORNEY GENERAL
By: T. B. Wright

                              -2382-